KENNEDY, Justice.
In this appeal, Armstrong challenges the constitutionality of Ala.Code 1975, §§ 6-11-23 and -24. Armstrong did not comply with the provisions of § 6-6-227, which requires, as a jurisdictional matter, that a party provide notice to the attorney general of Alabama of a challenge to a statute. Guy v. Southwest Alabama Council on Alcoholism, 475 So.2d 1190 (Ala.Civ.App.1985); Fairhope Single Tax Corp. v. Rezner, 527 So.2d 1232 (Ala.1987); Wallace v. State, 507 So.2d 466 (Ala.1987) (per four Justices, with Torbert, C.J., concurring in the result); Barger v. Barger, 410 So.2d 17 (Ala.1982).
Accordingly, although a portion of the issues raised by the appellant are properly before us, we decline to rule on those issues until the constitutional challenges are properly presented. The cause is remanded for the appellant, pursuant to § 6-6-227, to notify the attorney general of his challenge within 90 days of this remand. The appellant may then resubmit to this Court his constitutional arguments, as well as other arguments.
REMANDED.
HORNSBY, C.J., and JONES, SHORES and HOUSTON, JJ., concur.